         Case 4:18-cv-00201-HLM Document 23-1 Filed 03/29/19 Page 1 of 28




                      IN THE UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF GEORGIA
                                 ROME DIVISION

ASSOCIATED INDEMNITY                                        )
CORPORATION,                                                )
     Plaintiff,                                             )
v.                                                          )     CIVIL ACTION
JOSHUA HUGHES, ASHLEY                                       )
HUGHES, D/B/A/ HUGHES FARM,                                 )     FILE NO. 4:18-cv-00201-HLM
and DAVID CHAMBERS,                                         )
     Defendants.                                            )

                     PLAINTIFF’S BRIEF IN SUPPORT OF
               ITS MOTION FOR PARTIAL SUMMARY JUDGMENT

         Plaintiff Associated Indemnity Corporation (“Associated Indemnity”),

pursuant to Rule 56 of the Federal Rules of Civil Procedure and Local Rule 56,

files this brief in support of its motion for partial summary judgment seeking a

declaratory judgment that Associated Indemnity has no duty to defend and no duty

to indemnify Defendants, Joshua Hughes and Ashley Hughes (collectively

“Hughes”), for the claims asserted against them in the underlying liability lawsuit

filed by Defendant, David Chambers (“Chambers”).1




1
  In its complaint, Associated Indemnity has also asserted a claim to seek reimbursement of defense costs. This
cause of action is predicated on Illinois Union Ins. Co. v. NRI Const., Inc., 846 F. Supp. 2d 1366, 1377 (N.D. Ga.
2012). Because this cause of action is not ripe until there is a ruling from this Court that Associated Indemnity never
had a duty to defend the Hughes for the Underlying Lawsuit, Associated Indemnity reserves its right to seek
reimbursement from the Hughes after the present summary judgment has been decided.
      Case 4:18-cv-00201-HLM Document 23-1 Filed 03/29/19 Page 2 of 28




                               INTRODUCTION

       The Hughes own a chicken farm in Rising Fawn, Georgia. They have been

sued by their neighbor, Chambers, in David Chambers v. Koch Foods of

Gainesville, LLC et al, No. C 04638-5 (Superior Court of Dade County, Georgia)

(“Underlying Lawsuit”). The Underlying Lawsuit alleges that the Poultry Farm is

causing water runoff and noxious odors onto Chambers’ uninhabited, undeveloped,

and unoccupied land.     The Hughes have sought defense and indemnity from

Associated Indemnity for the Underlying Lawsuit.            Although Associated

Indemnity is presently defending the Hughes pursuant to a reservation of rights, by

way of this action, Associated Indemnity seeks a declaration from this Court that

Associated Indemnity has neither the duty to defend nor the duty to indemnify the

Hughes.

      “An insurer’s duty to defend is determined by comparing the allegations of

the complaint with the provisions of the policy.” Pilz v. Montichello Ins. Co., 267

Ga. App. 370, 371, 599 S.E.2d 220, 221 (2004) Batson-Cook Co. v. Aetna Ins.

Co., 200 Ga. App. 571, 572, 409 S.E. 2d 41, 42 (1991). Here, well-established

Georgia law supports Associated Indemnity’s position that, based on the

allegations of the complaint in the Underlying Lawsuit, Associated Indemnity does

not, and never had, a duty to defend the Hughes for a number of reasons:

                                        2
        Case 4:18-cv-00201-HLM Document 23-1 Filed 03/29/19 Page 3 of 28




            • As a threshold matter, Georgia courts – in almost identical situations –

                 have consistently held that water runoff and noxious odors are

                 “pollutants” that fall squarely within the pollution exclusion.

            • Any alleged damages related to water runoff do not create coverage

                 because such damages do not arise out of an “occurrence”.

            • Any damages related to the chickens, including those related to the

                 foul odors, took place after the Associated Indemnity policy expired.2

            • There is no duty to indemnify for the Underlying Lawsuit because

                 Chambers has admitted he has not suffered from “bodily injury”.

            • There are no allegations of a “personal and advertising injury”.

            • Chambers’ request for attorney’s fees is not covered under the Policy.

        Nor does Associated Indemnity have a duty to indemnify the Hughes for any

amounts it pays in settlement of, or to satisfy any judgment that may be rendered

against them, in the Underlying Lawsuit. “[A]n insurer’s duty to defend is broader

than the duty to indemnify.” Shafe v. Am. States Ins. Co., 288 Ga. App. 315, 317,

653 S.E. 2d 870, 873 (2007). Preliminarily, the absence of the duty to defend is

dispositive with respect to the duty to indemnify. Travelers Indem. Co. of Conn. v.


2
  The insurance carrier on the risk for the Hughes, after Associated Indemnity, is Lloyd’s of London. Associated
Indemnity understands Lloyd’s of London has acknowledged a duty to defend the Hughes for the Underlying
Lawsuit under a reservation of rights.

                                                       3
      Case 4:18-cv-00201-HLM Document 23-1 Filed 03/29/19 Page 4 of 28




Peachstate Auto Ins. Agency, Inc., 2019 WL 578290, *5 (N.D. Ga. Feb. 12, 2019).

Because Associated Indemnity never had a duty to defend the Hughes in the

Underlying Lawsuit for the reasons discussed above, it follows that Associated

Indemnity also does not have a duty to indemnify the Hughes for the Underlying

Lawsuit. See National Cas. Co. v. Pickens, 582 Fed. Appx. 839, 841 (11th Cir.

2014) (applying Georgia law) (“If there is no duty to defend, there is no duty to

indemnify.”); Maryland Cas. Co. v. Jacob Ward, MD, LLC, 2015 WL 11237022,

*6 (N.D. Ga. July 31, 2015) (noting that when there is no duty to defend, there is

no duty to indemnify).

      Even if this Court were to find that Associated Indemnity has a duty to

defend the Hughes (which it does not), the undisputed material facts demonstrate

that Associated Indemnity has no duty to indemnify the Hughes for any of the

damages sought in the Underlying Lawsuit. Whether an insurer has a duty to

indemnify is determined by the facts. InterFix, LLC v. St. Paul Fire and Marine

Ins. Co., 2011 WL 13217198, *2 (N.D. Ga. Dec. 12, 2011). Here, the damages

Chambers claims for the water runoff and foul odors fall squarely within the

Policy’s pollution exclusions. Further, any damages Chambers claims to have

suffered related to the water runoff were the result of the Hughes’ construction of




                                        4
       Case 4:18-cv-00201-HLM Document 23-1 Filed 03/29/19 Page 5 of 28




the poultry farm, which under Georgia law, does not constitute an “occurrence”

under a general liability policy such as the policy at issue here.

      Moreover, the Associated Indemnity policy had already expired by the time

the chickens were first introduced to the chicken farm. Therefore, any damages

claimed by Chambers that are related to the chickens, including the foul odors, fall

completely outside of Associated Indemnity’s policy period.

      Finally, because the Chambers’ property is unoccupied, and the Hughes are

not Chambers’ landlord or lessor, the claims against the Hughes do not fall within

the Policy’s “personal and advertising injury” coverage.

                             STATEMENT OF FACTS

      Chambers sued the Hughes and Koch Foods of Gainesville, LLC (“Koch

Foods”) in the Superior Court of Dade County, Georgia, Civil Action File Number

18-CV-00021 (the “Underlying Lawsuit”). Plaintiff’s Statement of Undisputed

Material Facts (“SUMF”) at ¶1. The Hughes have sought defense and indemnity

coverage for the Underlying Lawsuit under the general liability policy issued by

Associated Indemnity, which was in effect from August 3, 2015 to February 3,

2016. Id. at ¶2. Associated Indemnity is defending the Hughes pursuant to a

reservation of rights. Id. at ¶3.




                                           5
       Case 4:18-cv-00201-HLM Document 23-1 Filed 03/29/19 Page 6 of 28




         I.   Allegations of the Underlying Lawsuit

       The Hughes are owners of Fox Valley Farm (hereinafter referred to as “the

Poultry Farm”) in Rising Fawn, Georgia. Id. at ¶4. The Poultry Farm abuts 14.7

acres of land owned by Chambers (“Chambers Property”). Id. at ¶5. Koch Foods

supplies chickens to the Hughes and compensates them for raising the chickens.

Id. at ¶6.

       The Hughes constructed changes to and cleared a large portion of their land

and failed to take measures for erosion control. Id. at ¶7. The Hughes’ operations

at the Poultry Farm caused storm water runoff onto the Chambers Property. Id. at

¶8. This excess storm water runoff has allegedly caused actual damage to the

Chambers Property. Id.

       Chambers also alleges that he has “suffered needlessly due to the noxious

and sickening odor produced by chicken manure emanating from” the Poultry

Farm. Id. at ¶9. These noxious and sickening odors “have persisted since soon

after the poultry farm populated the barns ….”    Id. Koch Foods first delivered

chickens to the Poultry Farm in August of 2016, approximately six months after

the Policy issued by Associated Indemnity already expired on February 3, 2016.

Id. at ¶10.




                                        6
         Case 4:18-cv-00201-HLM Document 23-1 Filed 03/29/19 Page 7 of 28




         Chambers has asserted the following causes of action against the Hughes:

nuisance (Count I); negligence (Count II); trespass (Count III); punitive damages

(Count IV); and attorney’s fees (Count V). Id. at ¶¶11-15.

         II.   The Undisputed Material Facts

      a. The Properties

         The Chambers Property is undeveloped and does not presently have an

address. Id. at ¶16. Although Chambers has owned the Chambers Property for 23

years, he has never constructed a residence on it. Id. at ¶17. The Chambers

Property has never been used for residential, commercial or agricultural purposes.

Id.

         The Poultry Farm includes four chicken houses.      Id. at ¶18.   A metal

building has been erected on the Poultry Farm, which functions as an office/storage

facility. Id. Further, the Poultry Farm contains a large deep freezer, which houses

dead chickens. Id. The Poultry Farm also contains a retention pond. Id.

      b. Chambers’ Alleged Damages

         The Chambers Property is allegedly experiencing damage from water runoff.

Id. at    ¶8. This water runoff is the result of the Hughes’ alleged construction of

the Poultry Farm. Id. at ¶¶7-8.




                                          7
      Case 4:18-cv-00201-HLM Document 23-1 Filed 03/29/19 Page 8 of 28




      Additionally, Chambers asserts that the Poultry Farm is causing noxious

odors. Id. at ¶20. It is undisputed that the smell is caused by the chickens at the

Poultry Farm. Id. Importantly, Chambers first experienced problems with the

chickens in the Poultry Farm in September 2016, approximately a month after the

chickens were put in the farm. Id. at ¶23. This fact is critical because Koch Foods

did not deliver the chickens to the Poultry Farm until August of 2016,

approximately six months after the Policy issued by Associated Indemnity expired

on February 3, 2016. Id. at ¶21. In fact, the contract between the Hughes and

Koch Foods was not executed until September 8, 2016, Id. at ¶22, well after the

Associated Indemnity policy expired.

      Finally, while the Poultry Farm was in the process of being constructed,

Chambers’ attorney sent a letter to the Hughes, dated December 21, 2015, which

conveyed Chambers’ opposition to the Poultry Farm because of Chambers

concerns regarding potential health issues. Id. at ¶20. The letter further stated that

Chambers was concerned about the potential increase in smells and flies because

of the Poultry Farm. Id. However, despite those prior concerns, there is no

genuine dispute that Chambers, as of March 18, 2018, had not suffered any health

problems because of the Poultry Farm. Id. at ¶24.




                                          8
        Case 4:18-cv-00201-HLM Document 23-1 Filed 03/29/19 Page 9 of 28




        III.   The Associated Indemnity Policy

        The Hughes have sought defense and indemnity for the Underlying Lawsuit

from Associated Indemnity, under Farm Policy FRB06669626, which was

effective from August 3, 2015 to February 3, 2016 (“Policy”). Id. at ¶2.

   a. Bodily Injury and Property Damage

        The Bodily Injury and Property Damage section of the Policy provides

coverage for “those sums that the insured becomes legally obligated to pay as

damages because of ‘bodily injury’ or ‘property damage’ to which this insurance

applies.” Id. at ¶25. The insurance “applies to ‘bodily injury’ and ‘property

damage’ only if … [t]he ‘bodily injury’ or ‘property damage’ is caused by an

‘occurrence’” and the “‘bodily injury’ or ‘property damage’ occurs during the

policy period.” Id.

        The term “bodily injury” is defined as “bodily injury, sickness or disease

sustained by a person, including death resulting from any of these at any time” and

the term “occurrence” is defined as “an accident, including continuous or repeated

exposure to substantially the same general harmful conditions.” Id. at ¶26.

   b.    Personal and Advertising Injury

        The Personal and Advertising Injury section of the Policy provides coverage

for “those sums that the insured becomes legally obligated to pay as damages

                                           9
      Case 4:18-cv-00201-HLM Document 23-1 Filed 03/29/19 Page 10 of 28




because of ‘personal and advertising injury’ to which this insurance applies.” Id. at

¶29. The definition of “personal and advertising injury” includes the “wrongful

eviction from, wrongful entry into, or invasion of the right of private occupancy of

a room, dwelling or premises that a person occupies, committed by or on behalf of

its owner, landlord or lessor.” Id. at ¶30.

   c. Pollution Exclusions

      The Bodily Injury and Property Damage section of the Policy excludes

coverage for damages for “bodily injury” or “property damage” “arising out of the

actual, alleged, or threatened dispersal, seepage, migration, release or escape of

‘pollutants’ … [a]t or from any premises, site or location which is or was owned or

occupied by … any insured.” Id. at ¶27.

      The Personal and Advertising Injury section of the Policy is subject to

Exclusion M, which precludes coverage for “personal and advertising injury” that

“arise[es] out of the actual, alleged or threatened discharge, dispersal, seepage,

migration, release or escape of ‘pollutants’ at any time”, and Exclusion N, which

precludes coverage for any loss, cost, or expense arising out of any “[r]equest,

demand, order or statutory or regulatory requirement that any insured or … test for,

monitor, clean up, remove, contain, treat, detoxify or neutralize, or in any way

respond to, or assess the effects of, ‘pollutants’ ….” Id. at ¶31.

                                          10
      Case 4:18-cv-00201-HLM Document 23-1 Filed 03/29/19 Page 11 of 28




   d. Supplementary Payments Provision

      The Policy’s Supplementary Payments provision provides that Associated

Indemnity “will pay, with respect to any claim we investigate or settle, or any

‘suit’ against an insured we defend … [a]ll court costs taxed against the insured in

the ‘suit’.”   Id. at ¶32.   However, the provision further provides that “these

payments do not include attorney’s fees or attorneys’ expenses taxed against the

insured.” Id. (emphasis added).

               ARGUMENT AND CITATION TO AUTHORITY

   A. Summary Judgment Standard

      Summary judgment shall be granted when “there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law.” Fed.

R. Civ. P. 56(a). “The moving party bears the initial responsibility of informing

the . . . court of the basis for its motion, and identifying those portions of the

[record] which it believes demonstrate the absence of a genuine issue of material

fact.” Hickson Corp. v. N. Crossarm Co., 357 F.3d 1256, 1260 (11th Cir. 2004)

(internal quotation marks omitted) (first alteration in original). Once the moving

party makes such a showing, the burden shifts to the nonmoving party, who must

go beyond the pleadings and present affirmative evidence that show a genuine




                                        11
      Case 4:18-cv-00201-HLM Document 23-1 Filed 03/29/19 Page 12 of 28




issue of material fact exists. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 257

(1986).

      As jurisdiction in this case is based on diversity of citizenship and the Policy

was delivered in Georgia, the substantive law of Georgia controls the contractual

obligations of the parties. Boardman Petroleum, Inc. v. Federated Mut. Ins. Co.,

135 F.3d 750, 752 (11th Cir. 1998). Under Georgia law, “insurance is a matter of

contract, and the parties to an insurance policy are bound by its plain and

unambiguous terms.” Hays v. Ga. Farm Bureau Mut. Ins. Co., 314 Ga. App. 110,

111, 722 S.E.2d 923, 925 (2012) (internal quotation marks omitted). As a result,

“[w]here the contractual language unambiguously governs the factual scenario

before the court, the court’s job is simply to apply the terms of the contract as

written, regardless of whether doing so benefits the carrier or the insured.” Reed v.

Auto-Owners Ins. Co., 284 Ga. 286, 287, 667 S.E.2d 90, 92 (2008). “The one

claiming a benefit has the burden of proving that a claim falls within the coverage

of the policy.” Ga. Farm Bureau Mut. Ins. Co v. Hall Cnty., 262 Ga. App. 810,

812, 586 S.E.2d 715, 717 (2003).

      Because the determination of whether policy language applies to a particular

circumstance presents a question of law for the Court, courts applying Georgia law

have long held that insurance disputes are well-suited for adjudication by summary

                                         12
        Case 4:18-cv-00201-HLM Document 23-1 Filed 03/29/19 Page 13 of 28




judgment. Nationwide Mut. Fire Ins. Co. v. Somers, 264 Ga. App. 421, 423, 591

S.E.2d 430, 433 (2003). That is exactly the case here: based on the allegations of

the complaint in the Underlying Lawsuit and undisputed facts, Associated

Indemnity has no duty to defend or indemnify the Hughes for the Underlying

Lawsuit as a matter of law.

    B. The Pollution Exclusions Preclude Coverage for the Underlying Lawsuit

        As described above, both the Bodily Injury and Property Damage and the

Personal and Advertising sections of the Policy are subject to pollution exclusions.

SUMF at ¶¶27, 31. Courts applying Georgia law have consistently held that water

runoff and foul odors both fall squarely within the definition of “pollutants”.

Hence, the Policy’s pollution exclusions entirely preclude coverage for the

Underlying Lawsuit.

        There is no dispute that water runoff qualifies as a “pollutant” under the

Policy’s Pollution Exclusion.3 In a factually analogous case, a construction project

caused storm water runoff onto a neighbor’s property. Centro Dev. Corp. v.

Central Mut. Ins. Co., 2017 WL 3449580, *1 (N.D. Ga. July 10, 2017).

Importantly, the policy in Centro Dev. Corp. included the exact same “pollution

exclusion” found in the Policy. Id. The court held that the storm water runoff

3
 The Policy defines “pollutants” as “any solid, liquid, gaseous or thermal irritant or contaminant, including smoke,
vapor, soot, fumes, acids, alkalis, chemicals and waste.” SUMF at ¶28.

                                                        13
      Case 4:18-cv-00201-HLM Document 23-1 Filed 03/29/19 Page 14 of 28




unambiguously qualified as a “pollutant” under the pollution exclusion, such that

the pollution exclusion barred defense and indemnity for the insured. Id. at *3.

The trial court’s decision of no coverage was recently affirmed by the Eleventh

Circuit, where the Circuit Court ruled that “the pollution exclusion is unambiguous

and the storm water qualifies as a pollutant under the policy.” Centro Dev. Corp.

v. Central Mut. Ins. Co., 720 Fed. Appx. 1004, 1005 (11th Cir. 2018)(applying

Georgia law).

      The same result was reached in Travelers Indem. Co. v. Douglasville Dev.

LLC, 2008 WL 4372004 (N.D. Ga. Sep. 19, 2008). In Douglasville, the insured

was developing a property and, in the process, cleared certain land and earthwork.

Id. at *1. Landowners whose properties were adjacent to the development project

filed suit against the insured for excess water runoff onto their properties caused by

the development project. Id. at *2. In determining whether silt, sediment and

storm water fell within the purview of the pollution exclusion, the court examined

the definition of “pollutant”, which was identical to the definition found in the

Associated Indemnity Policy. Id. at *6. Relying on Eleventh Circuit precedent,

the court held that silt, sediment and storm water runoff fit within the ordinary

meaning of “irritant” and “contaminant”. Id. at *7 citing Owners Ins. Co. v.

Lullwater Apartments, LLC, No. 02-14556 (11th Cir. Dec. 30, 2002). The court

                                         14
      Case 4:18-cv-00201-HLM Document 23-1 Filed 03/29/19 Page 15 of 28




concluded that the insurer had neither the duty to defend nor indemnify the insured

for any claims relating to the silt, sediment and water runoff, as such claims were

excluded by the pollution exclusion. Douglasville, 2008 WL 4372004, at *6-9.

      In Essex Ins. Co. v. H&H Land Dev. Corp., 525 F.Supp.2d 1344, 1345

(M.D. Ga. 2007), certain homeowners sued a development company and alleged

that surface water runoff from the development was damaging their property. In

holding that the insurer had no duty to indemnify its insured for the underlying

suit, the court found that water runoff qualified as a “pollutant” and, therefore, the

pollution exclusion altogether precluded coverage. Id. at 1352-53.

      The above decisions are just the most recent rulings in a line of cases where

Georgia courts applying the pollution exclusion preclude defense and indemnity

coverage for claims nearly identical to the Underlying Lawsuit.

      Like water runoff, courts in Georgia have also held that odors also qualify as

“pollutants” in the context of liability policy pollution exclusions. For example, in

Recyc Systems Southeast, LLC v. Farmland Mut. Ins. Co., 2018 WL 2247247, *2-

3 (M.D. Ga. May 16, 2018), the court determined whether noxious odors that

emanated from a chicken farm’s waste pond constituted a “pollutant”. The court

held that “the alleged noxious odors plainly fall within the Policy’s unambiguous




                                         15
      Case 4:18-cv-00201-HLM Document 23-1 Filed 03/29/19 Page 16 of 28




definition of ‘pollutants’” and thus “the pollution exclusion unambiguously

excludes coverage for the claim ….” Id. at *3.

      Similarly, in Illinois Union Ins. Co. v. William C. Meredith Co., 2009 WL

10669607, *2 (N.D. Ga. June 5, 2009), the policy contained a definition of

“pollutant” identical to the one found in the Associated Indemnity Policy. The

insured was sued for liability related to odors caused by the curing process for

wood. Id. The court held that “[i]n this instance, the complaints assert injury

caused by, inter alia, odors, coverage for which is clearly excluded under the

Policies” under the pollution exclusion. Id.

      The Underlying Lawsuit alleges that the Poultry Farm’s construction causes

storm water discharges onto the Chambers Property, which has caused “actual

damage to” Chambers Property. SUMF at ¶8. Likewise, the Underlying Lawsuit

alleges that Poultry Farm causes foul odors. Id. at ¶9. Based on these allegations,

the undisputed facts, and the holdings in the above referenced cases, the water

runoff and foul odors unambiguously qualify as “pollutants”.            Therefore,

Associated Indemnity has no duty to defend the Hughes for the Underlying

Lawsuit under the Policy’s pollution exclusions.

      Because Associated Indemnity has no obligation to defend the Hughes for

the Underlying Lawsuit, it necessarily follows that Associated Indemnity has no

                                         16
      Case 4:18-cv-00201-HLM Document 23-1 Filed 03/29/19 Page 17 of 28




duty to indemnify the Hughes for the Underlying Lawsuit as well. Pickens, 582

Fed. Appx. at 841 (holding there is no duty to indemnify when there is no duty to

defend). However, even if the Court were to find that Associated Indemnity has a

duty to defend the Hughes for the Underlying Lawsuit (which Associated

Indemnity denies), the undisputed material facts are that the Chambers seeks

damages related to water runoff and foul odors. SUMF at ¶¶8, 9, 20, 21. Thus,

because water runoff and foul odors qualify as “pollutants” under the Policy’s

pollution exclusion, Associated Indemnity is entitled to declaratory relief that it has

no duty to indemnify Hughes for the Underlying Lawsuit.

   C. The Water Runoff Damage Does Not Arise Out of an “Occurrence”

      The Bodily Injury and Property Damage section of the Policy “applies to

‘bodily injury’ and ‘property damage’ only if … [t]he ‘bodily injury’ or ‘property

damage’ is caused by an ‘occurrence’.” SUMF at ¶25. Here, the allegations of the

Underlying Lawsuit, as well as Chambers’ claims for damages, are all related to

water runoff or odors caused by the Hughes’ construction and every-day operation

of the Poultry Farm. There are no allegations or facts of any accidental event

giving rise to Chambers’ claims. As such, there is no duty to defend or duty to

indemnify the Hughes for the Underlying Lawsuit.




                                          17
      Case 4:18-cv-00201-HLM Document 23-1 Filed 03/29/19 Page 18 of 28




      In a case almost identical to this one, an insured subdivision developer was

sued for nuisance, trespass, negligence and punitive damages for various lawsuits

arising out of the escape and release of storm water, silt, mud, dirt, and debris

runoff. Auto-Owners Ins. Co. v. McMillan, 2006 WL 8431823, *1 (N.D. Ga. Feb.

3, 2006). Like the Associated Indemnity Policy, the policy in McMillian defined

“occurrence” as “an accident, including continuous or repeated exposure to

substantially the same general harmful conditions.” Id. at *2. The court initially

held that the term “accident”, at least within the context of an “occurrence”, is

defined as “an unintended happening rather than one occurring through intention or

design.” Id. at *3. Under this definition, the McMillan court ruled that “the

insurance policies at issue … provide coverage from injury resulting from

accidental acts, but not for an injury accidentally caused by intentional acts.” Id. at

*3 citing Owners Ins. Co. v. James, 295 F. Supp. 2d 1354, 1361 (N.D. Ga. 2003).

Because the nuisance, negligence and trespass in McMillan – the alleged runoff of

storm water, silt, mud, dirt and debris – was a consequence of the developer’s

development of the property (which can only considered to be intentional), the

court held there was no “occurrence”. 2006 WL 8431823 at *3.

      A similar conclusion was reached by the court in Travelers Indem. Co. v.

Douglasville Dev. LLC, 2008 WL 4372004, *9 (N.D. Ga. Sep. 19, 2008). The

                                          18
      Case 4:18-cv-00201-HLM Document 23-1 Filed 03/29/19 Page 19 of 28




Douglasville court held that it was undisputed that the damages alleged by the

claimants, “although unintended, were caused by [the insured’s] intentional

construction activities and the mechanisms that Defendant put in place to guard

against excess run-off.” Id. Accordingly, the court ruled that the alleged damages

from the water runoff did not arise out of an “occurrence”. Id.

      Finally, in an identical case, a farmowner sued his farm liability carrier and

sought coverage for water runoff claims brought by his neighbor. Georgia Farm

Bureau Mut. Ins. Co. v. Vanhuss, 243 Ga. App. 26, 532 S.E.2d 135, 136 (Ga. App.

Ct. 2000). It was alleged the insured “committed trespass by diverting the natural

flow of water and sediment onto the plaintiffs’ properties ….” Id. The court held

the insurer had no duty to defend or indemnify its insured because the complaint

alleged that the farmowner’s actions did not qualify as an “occurrence”. Id.

      The undisputed facts of this matter fall squarely within Georgia law and

compel a finding that, as a matter of law, that any damages related to the water

runoff do not arise out of an “occurrence”. The Underlying Lawsuit alleges that

the Hughes constructed changes to and cleared a large portion of their land and

failed to take measures for erosion control, which caused storm water runoff onto

the Chambers Property. SUMF at ¶¶7-8. Like the insureds in McMillan, the

Hughes’ development of the Poultry Farm, which Chambers claims caused the

                                        19
     Case 4:18-cv-00201-HLM Document 23-1 Filed 03/29/19 Page 20 of 28




alleged water runoff, was not accidental but a result of the Hughes’ every-day

business operations. Based on the allegations, undisputed facts, and Georgia law,

the claims and damages related to the alleged water runoff do not arise out of an

“occurrence”. Thus, this Court should find, as a matter of law, that Associated

Indemnity has no duty to defend the Hughes in the Underlying Lawsuit.

   D. There Is No Coverage for Any “Bodily Injury” or “Property Damage”
      Taking Place After the Associated Indemnity Policy Expired

      The Policy only covers damages for “bodily injury” or “property damage”,

which “occurs during the policy period.” SUMF at ¶25. “Bodily injury” is defined

as “bodily injury, sickness or disease sustained by a person, including death

resulting from any of these at any time.” Id. at ¶26. Under Georgia law, the

relevant inquiry is when the “bodily injury” or “property damage” occurred, not

when the event that caused such damage occurred. Nationwide Property & Cas.

Ins. Co. v. Sewell Vault and Monument, Inc., 2012 WL 13028694, *3 (N.D. Ga.

Feb. 13, 2012) citing Owners Ins. Co. v. James, 295 F.Supp.2d 1354, 1362 (N.D.

Ga. 2003).

      Chambers himself has admitted, that as of March 8, 2018, more than two

years after the Policy expired, he was not suffering from nor had he suffered any

health problems due to the Poultry Farm’s operations. Id. at ¶23. This admission



                                       20
       Case 4:18-cv-00201-HLM Document 23-1 Filed 03/29/19 Page 21 of 28




proves that Chambers did not suffer any “bodily injury” at all, let alone while the

Policy was in effect.

        Chambers alleges that he has “suffered needlessly due to the noxious and

sickening odor produced by chicken manure emanating from” the Poultry Farm.

Id. at ¶9. These noxious and sickening odors “have persisted since soon after the

poultry farm populated the barns ….”                    Id.   However, it is undisputed (both

Chambers and the Hughes have admitted),4 that Koch Foods first delivered

chickens to the Poultry Farm in August of 2016, approximately six months after

the Policy expired on February 3, 2016. Id. Therefore, under no circumstances can

Associated Indemnity have a duty to defend the Hughes based on any claims

related to damages caused by odors or nuisances because such odors or nuisances

did not take place during the policy period for the Associated Indemnity Policy.

Nor can Associated Indemnity have any duty to indemnify the Hughes for such

damages.

        On December 21, 2015, a little more than a month before the Policy expired,

Chambers’ attorney sent a letter to the Hughes, which conveyed Chambers’

opposition to the Poultry Farm because of Chambers’ concerns regarding potential

health issues. Id. at ¶19. The letter further stated that Chambers was concerned

4
  This section of the motion assumes that the claims related to the odors qualify as an “occurrence” and no
exclusions apply to preclude coverage related to the odors; both of which assumptions are highly unlikely.

                                                   21
      Case 4:18-cv-00201-HLM Document 23-1 Filed 03/29/19 Page 22 of 28




about potential increase in smells and flies because of the Poultry Farm. Id.

Although Chambers testified that he is currently being bothered by noxious odors

emanating from the chickens at the Poultry Farm, Id. at ¶ 20, it is undisputed that

Chambers first experienced issues with the odors and nuisances in September of

2016, approximately a month after the chickens were delivered to the Hughes’

Poultry Farm. Id. at ¶23. It is undisputed that Koch Foods first delivered chickens

to the Poultry Farm in August of 2016, approximately six months after the Policy

had expired on February 3, 2016. Id. at ¶21. Indeed, the initial contract between

the Hughes and Koch Foods was first executed on September 8, 2016, seven

months after the Policy expired. Id. at ¶22.

      Based on these undisputed facts, Associated Indemnity has no duty to

indemnify the Hughes for any claims related to the odors or nuisances, all of which

could have taken place (if at all), only after the Policy expired.

   E. No Personal And Advertising Injury Offense is Alleged

      The Personal and Advertising Injury section of the Policy provides coverage

for “those sums that the insured becomes legally obligated to pay as damages

because of ‘personal and advertising injury’ to which this insurance applies.”

SUMF at ¶29. The definition of “personal and advertising injury” includes the

“wrongful eviction from, wrongful entry into, or invasion of the right of private


                                          22
      Case 4:18-cv-00201-HLM Document 23-1 Filed 03/29/19 Page 23 of 28




occupancy of a room, dwelling or premises that a person occupies, committed by

or on behalf of its owner, landlord or lessor.” Id. at ¶30. The wrongful eviction

offense does not create coverage for two important reasons: (1) the Chambers

Property was unoccupied; and (2) the Hughes are not the “owner, landlord or

lessor” of the Chambers Property.

      First, there is no dispute that there was no trespass or wrongful entry into

“the right of private occupancy of a room, dwelling or premises that a person

occupies ….” Id. at ¶30. The Chambers Property is comprised of 14.7 acres of

undeveloped property.    Id. at ¶¶16-17.     Although Chambers has owned the

Chambers Property for approximately 23 years, he has never constructed a

residence on it and Chambers has never used it for residential, commercial or

agricultural purposes. Id. Pursuant to these undisputed facts, the complaint does

not create a duty to defend or indemnify under the Personal and Advertising Injury

Section of the Policy because the Chambers Property was and is unoccupied.

      Second, in order for there to be defense or indemnity coverage, the wrongful

eviction, wrongful entry into or invasion must be “committed by or on behalf of its

owner, landlord or lessor.” Id. at ¶29. The allegations of the Underlying Lawsuit

are that the Chambers Property is entirely owned by Chambers.           Id. at ¶5.

Chambers is the sole owner of the 14.7 acres of land that comprise the Chambers

                                        23
      Case 4:18-cv-00201-HLM Document 23-1 Filed 03/29/19 Page 24 of 28




Property. Id. at ¶¶16-17. Because the water runoff and foul odors are allegedly

being committed by the Hughes, who do not qualify as the “owner, landlord or

lessor” of the Chambers Property, the wrongful eviction offense does not give rise

to a duty to defend or indemnify under the Personal and Advertising Injury Section

of the Policy. See e.g., Nationwide v. Sewell, 2012 WL 13028694, at *4-5 (when

insured allegedly desecrated underlying plaintiff’s gravesite, court determined

there was no duty to defend under wrongful eviction offense because insured was

not an “owner, landlord or lessor” of the cemetery where gravesite was

desecrated).

   F. The Supplementary Payments Provision Does Not Provide Coverage for
      Chambers’ Attorney’s Fees and Expenses

      Mr. Chambers seeks attorney’s fees from the Hughes.          SUMF at ¶15.

However, such attorney’s fees are not covered under the Policy.         Under no

circumstances would such fees be owed by Associated Indemnity.

      The Supplementary Payments provision of the Policy provides that

Associated Indemnity “will pay, with respect to any claim we investigate or settle,

or any ‘suit’ against an insured we defend … [a]ll court costs taxed against the

insured in the ‘suit’.” Id. at ¶32. But the provision further provides that “these

payments do not include attorney’s fees or attorneys’ expenses taxed against the

insured.” Id. See Essex Ins. Co. v. Do It All Investment Group, Inc., 2012 WL
                                        24
      Case 4:18-cv-00201-HLM Document 23-1 Filed 03/29/19 Page 25 of 28




13009098, *7 (N.D. Ga. Sep. 21, 2012) (holding that Supplementary Payments

provision to be unambiguous and did not require to insure underlying plaintiff’s

demand for attorney’s fees).     As such, Associated Indemnity is entitled to a

declaration that it is not required to pay any award of attorneys fees, (either on

settlement or because of a judgement) in favor of Chambers and against the

Hughes in the Underlying Lawsuit.

                                 CONCLUSION

      The Policy’s pollution exclusions unambiguously bar coverage for the

Underlying Lawsuit.     Alternatively, Associated Indemnity’s motion should be

granted because any damages related to the water runoff do not arise out of an

“occurrence” and because any damages related to the odors took place after the

Associated Indemnity policy expired. Moreover, the Underlying Lawsuit fails to

allege a “personal and advertising injury” offense and Chambers’ request for

attorney’s fees is not covered.        For these reasons, Associated Indemnity

respectfully requests that this Court grant partial summary judgment in its favor.

                                              FREEMAN MATHIS & GARY, LLP

                                              /s/ Seth F. Kirby
                                              Seth F. Kirby
                                              Georgia Bar No. 443367
                                              skirby@fmglaw.com

                                              Attorney for Plaintiff
                                         25
     Case 4:18-cv-00201-HLM Document 23-1 Filed 03/29/19 Page 26 of 28




100 Galleria Parkway
Suite 1600
Atlanta, GA 30339-5948
(770) 818-0000 (Telephone)
(770) 937-9960 (Facsimile)

                                         Of Counsel, Pro Hac Vice
                                         to Be Applied For
                                         Mary McPherson
                                         MMcPherson@tresslerllp.com
                                         Aon Hussain
                                         AHussain@tresslerllp.com

TRESSLER LLP
2 Park Plaza, Suite 1050
Irvine, CA 92614
(949) 336-1224 (Telephone)
(949) 752-0645 (Facsimile)




                                    26
     Case 4:18-cv-00201-HLM Document 23-1 Filed 03/29/19 Page 27 of 28




                 CERTIFICATE OF FONT COMPLIANCE

     I hereby certify, pursuant to Local Rule 7.1(D), that the foregoing

PLAINTIFF’S BRIEF IN SUPPORT OF ITS MOTION FOR PARTIAL

SUMMARY JUDGMENT has been prepared in accordance with Local Rule

5.1(C) (Times New Roman font, 14 point).

     This 29th day of March, 2019.


                                           /s/ Seth F. Kirby
                                           Seth F. Kirby
                                           Georgia Bar No. 443367
                                           skirby@fmglaw.com

                                           Attorney for Plaintiff

FREEMAN MATHIS & GARY, LLP
100 Galleria Parkway
Suite 1600
Atlanta, GA 30339-5948
(770) 818-0000 (Telephone)
(770) 937-9960 (Facsimile)
       Case 4:18-cv-00201-HLM Document 23-1 Filed 03/29/19 Page 28 of 28




                         CERTIFICATE OF SERVICE

       I hereby certify that I have this day electronically submitted the foregoing

PLAINTIFF’S BRIEF IN SUPPORT OF ITS MOTION FOR PARTIAL

SUMMARY JUDGMENT to the Clerk of Court using the CM/ECF system which

will automatically send electronic mail notification of such filing to counsel of

record who are CM/ECF participants:

                             John H. Peavy, Jr., Esq.
                              PEAVY LAW, LLC
                             563 Spring Street, N.W.
                               Atlanta, GA 30308

                          Richard H. Middleton, Jr., Esq.
                              R. Scott Harrison, Esq.
                              MIDDLETON, LLC
                                 P.O. Box 10006
                              Savannah, GA 31412

       This 29th day of March, 2019.

                                             /s/ Seth F. Kirby
                                             Seth F. Kirby
                                             Georgia Bar No. 443367
                                             skirby@fmglaw.com
                                             Attorney for Plaintiff

FREEMAN MATHIS & GARY, LLP
100 Galleria Parkway
Suite 1600
Atlanta, GA 30339-5948
(770) 818-0000 (Telephone)
(770) 937-9960 (Facsimile)
4846-4634-7657v.1

                                         2
